Citation Nr: 1548456	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as sleep problems and depression, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing in July 2015.  However, in a July 2015 statement, the Veteran withdrew his request for a Board hearing.

While the Veteran has filed claims for multiple distinct psychiatric disabilities, the Board has recharacterized those claims into a single issue, encompassing all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to address a due process deficiency in this matter.  A March 2015 Supplemental Statement of the Case (SSOC) notes that outpatient treatment records dated April 8, 2011, through January 30, 2015, from the Birmingham VA Medical Center (VAMC) were "electronically reviewed."  However, the latest VA treatment record within the electronic claims file is dated in March 2009.  On remand, all outstanding VA treatment records must be obtained.

Further, VA treatment records associated with the claims file note that audiometric testing was conducted on March 19, 2009, and December 15, 2008.  See March 2009 VA Treatment Record; January 2009 VA Treatment Record.  Those audiograms were never associated with the Veteran's claims file.  Thus, the AOJ must obtain the March 2009 and December 2008 audiograms.

Additionally, the Veteran reported receiving treatment from the Shoals Area Community Based Outpatient Clinic (CBOC).  See July 2009 Notice of Disagreement.  To date, no treatment records from that facility have been obtained and associated with the Veteran's claims file.  On remand, complete records from the Shoals Area CBOC should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records, including those dated from March 2009 forward, from the Birmingham VAMC and associate them with the Veteran's claims file.

2. Obtain the full reports of the Veteran's audiograms from March 19, 2009, and December 15, 2008, at the Birmingham VAMC

3. Obtain all outstanding treatment records from the Shoals Area CBOC and associate them with the Veteran's claims file.  

4. Then after taking any additional development deemed necessary by the record, readjudicate the claims, and if the benefits sought on appeal remain denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

